DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 5/02/22 has been entered.  Claims 1 and 15 are amended.  
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Group I drawn to an apparatus and Group II drawn to a method, as set forth in the Office action mailed on 8/17/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8/17/21 between Group I drawn to an apparatus and Group II drawn to a method is withdrawn.  Claims 17- 24, directed to a method are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1- 10, 12- 24 and 33- 39 are being addressed by this Action.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zach Zhao on 5/12/22.
The application has been amended as follows: 
Claim 1 (Currently Amended): A tissue compression device comprising:
a base comprising a major surface configured to engage a dorsal surface of a hand of a patient, the hand being connected to an arm of the patient, the base comprising:
a first lip extending from the major surface and configured to engage an ulnar border of the hand when the dorsal surface of the hand is engaged with the base; and
a second lip extending from the major surface and configured to engage a radial border of the hand when the dorsal surface of the hand is engaged with the base:

a flexible backing adjustably mechanically connected to the base and configured to engage a palmar surface of the hand and at least one of a wrist or a forearm of the arm when the dorsal surface of the hand is engaged with the base, the wrist being proximal to the hand and the forearm being proximal to the wrist; and
an expandable member mechanically connected to the flexible backing, wherein the expandable member is configured to be positioned over an ulnar region of the patient when the palmar surface of the hand and the at least one of the wrist or the forearm are engaged with the flexible backing and the dorsal surface of the hand is engaged with the base, the ulnar region being proximal to the hand, and wherein the expandable member is configured to apply pressure to the ulnar region.
Claim 2 (Currently Amended): The tissue compression device of claim 1, wherein the expandable member comprises a bladder configured to inflate to at least a pressure to cause compression of tissue near an ulnar artery of the patient.
Claim 10 (Currently Amended): The tissue compression device of claim 1, wherein the base is configured to reduce a range of motion of a digit of the hand or a portion of [[a]] the wrist of the patient when the dorsal surface of the hand is engaged with the first 
Claim 14 (Currently Amended): The tissue compression device of claim 13, wherein the second expandable member comprises a bladder configured to inflate to at least a pressure to cause patent hemostasis of a vascular access site at the radial artery of the patient.
Claim 19 (Currently Amended): The method of claim 18, further comprising, after positioning the dorsal surface of the hand of the patient on the major surface of the base, inflating the expandable member to cause compression of the tissue near the ulnar artery.
Claim 23 (Currently Amended): The method of claim 17, wherein the flexible backing comprises a plurality of backing attachment structures, wherein mechanically connecting the flexible backing to the first base attachment structure comprises adjustably mechanically connecting a first backing attachment structure of the plurality of backing attachment structures to the first base attachment structure of the plurality of base attachment structures, and wherein mechanically connecting the flexible backing to the second base attachment structure comprises adjustably mechanically connecting a second backing attachment structure of the plurality of backing attachment structures to the second base attachment structure.
Claim 34 (Currently Amended): The tissue compression device of claim 33, wherein the first expandable member comprises a bladder configured to inflate to at least a pressure to cause compression of tissue near an ulnar artery of the patient. 
Claim 35 (Currently Amended): The tissue compression device of claim 33, wherein the second expandable member comprises a bladder configured to inflate to at least a pressure to cause patent hemostasis of a vascular access site at the radial artery of the patient. 
Claim 36 (Currently Amended): The tissue compression device of claim 33, wherein at least one of the first expandable member or the second expandable member is removably mechanically connected to the flexible backing.
Claim 37 (Previously Presented): The tissue compression device of claim 33, wherein at least one of the first expandable member or the second expandable member is integrally formed with the flexible backing.
Reasons for Allowance
Claims 1- 10, 12- 24 and 33- 39 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, a first lip extending from the major surface and configured to engage an ulnar border of the hand when the dorsal surface of the hand is engaged with the base; and
a second lip extending from the major surface and configured to engage a radial border of the hand when the dorsal surface of the hand is engaged with the base.
Regarding claim 15, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, a radial lip extending from the major surface and configured to engage a radial border of the hand when the dorsal surface of the hand is engaged with the base.
Regarding claim 33, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, a second expandable member mechanically connected to the flexible backing, wherein the second expandable member is configured to be positioned over a radial artery of the patient when the palmar surface of the hand is engaged with the flexible backing and the dorsal surface of the hand is engaged with the base, and wherein the second expandable member is configured to apply pressure to the radial artery.
The closest cited prior art reference Hynson et al. (US Pat. No. 5,558,095) discloses a device for occluding blood flow in the hand (H), the device including a  base (6) comprising a major surface configured to engage a dorsal surface of a hand (H) (See Fig. 2), but Hynson does not disclose, alone or in combination, a base including a first lip extending from the major surface and configured to engage an ulnar border of the hand and a second lip extending from the major surface and configured to engage a radial border of the hand.  Instead, Hynson discloses the flexible backing (4) (Figs. 1, 2) includes an outer non-elastic part 16 and an inner elastic part 18, the latter of which contacts the hand (H) (Col. 3, l. 44- 46; Col. 4, l. 2- 4 - - elastic part 18 engages the hand).  Additionally, Hynson discloses a single expandable member (22) and does not disclose, alone or in combination, a second expandable member mechanically connected to the flexible backing (4).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.R/Examiner, Art Unit 3771    

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771